                                                                                E-FILED
                                                 Thursday, 02 January, 2020 01:05:45 PM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                      URBANA DIVISION

FRANCISCO A. VILLALOBOS,              )
                                      )
           Petitioner,                )
                                      )
     v.                               )     Case No. 19-cv-3270
                                      )
UNITED STATES OF AMERICA,             )
                                      )
           Respondent.                )

                               OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This cause is before the Court on Petitioner Francisco A.

Villalobos’ Motion to Vacate, Set Aside, or Correct Sentence Under

28 U.S.C. § 2255 (Doc. 1). Petitioner is entitled to relief on his

claim that his conviction and sentence under 18 U.S.C. § 924(c) are

unconstitutional in light of the Supreme Court’s decision in United

States v. Davis, 139 S.Ct. 2319 (2019), and the Seventh Circuit’s

decision in United States v. Jenkins, 849 F.3d 390, 394 (7th Cir.),

reh’g denied (Apr. 20, 2017), cert. denied, 137 S. Ct. 2280 (2017),

and cert. granted, judgment vacated on other grounds, 138 S. Ct.

1980 (2018). Accordingly, Petitioner’s § 2255 Motion (Doc. 1) is

GRANTED.

                              Page 1 of 9
                          I. BACKGROUND

     In October 2006, a grand jury in the District Court for the

Central District of Illinois charged Villalobos and a co-defendant,

Terence Merritt, with kidnapping in violation of 18 U.S.C. § 1201

(Count One), and using and carrying a firearm during a crime of

violence in violation of 18 U.S.C. § 924(c) (Count Two). United

States v. Villalobos, Central District of Illinois, Urbana Division,

Case No. 06-cr-20067-1 (hereinafter Crim.), Indictment (d/e 7).

Villalobos pled guilty to both counts in December 2006, without a

plea agreement. At the sentencing hearing on May 2, 2007, Judge

Michael P. McCuskey sentenced Villalobos to 382 months’

imprisonment, consisting of 262 months’ imprisonment on Count

One, and 120 months’ imprisonment on Count Two to be served

consecutively. Crim., Judgment (d/e 24).

     Villalobos appealed the judgment, but he later voluntarily

dismissed his appeal. United States v. Villalobos, No. 07-2045 (7th

Cir. May 22, 2007). Villalobos has not filed an initial Motion to Set

Aside, Vacate, or Correct Sentence under 28 U.S.C. § 2255.

     Roughly nine months after his final judgment was entered,

Villalobos sought an order from the district court to order his

                              Page 2 of 9
attorney to provide him the entire case file so that he could

determine whether to file a motion under § 2255. Crim., Motion

(d/e 32). The district court ordered his former defense counsel and

the Government to respond, but ultimately denied the motion,

finding that Villalobos had not presented sufficient reasons to

justify disclosure of the full file. Crim., Order (d/e 36). Two

months later Villalobos filed a motion to reconsider, which the

district court also denied. Crim., Motion (d/e 38). Villalobos

appealed the denial of the motion to reconsider, but the Seventh

Circuit affirmed. United States v. Villalobos, 316 Fed. Appx. 516,

517 (7th Cir. 2009). Villalobos also filed a Motion seeking an order

from the court to equitably toll the time to file a Motion under

§ 2255. Crim., Motion (d/e 42). The district court denied this

motion, finding that it did not have the authority to grant the relief

requested. United States v. Villalobos, No. 06-CR-20067, 2008 WL

3992690 (C.D. Ill. Aug. 20, 2008).

     Villalobos filed a Petition for Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2241 on June 4, 2018, in the Eastern District of

California, where he is incarcerated. See Villalobos v. Salazar, No.

18-cv-2204 (C.D. Ill.). He argued that his conviction under § 924(c)

                              Page 3 of 9
is invalid because his underlying crime of violence—federal

kidnapping—was only a crime of violence under the residual clause

of § 924(c)(3)(B), which is unconstitutionally vague. The Eastern

District of California, however, transferred the Petition here to the

Central District of Illinois on August 3, 2018. Id., d/e 5. Notably,

the Order from the Eastern District of California incorrectly stated

that Villalobos had filed a previous Motion under § 2255 that had

been denied by the district court and the denial had been affirmed

by the Seventh Circuit. However, the records from Villalobos’

criminal case show that none of his motions were or could have

been classified as a motion under § 2255. Nor has the Court found

any record of a § 2255 Motion filed by Villalobos in this district or

elsewhere on the publically available electronic records. The

Government also agrees that it does not appear that a § 2255

Motion has been previously filed. Resp. at 3, n.1 (Doc. 5).

     On November 5, 2019, this Court dismissed Villalobos § 2241

Petition pursuant to § 2255(e). However, the Court granted

Villalobos leave to recharacterize his filing as a Motion under

§ 2255 and file an amended motion, which Villalobos did.

Accordingly, the Court closed his § 2241 case and opened this new

                              Page 4 of 9
civil case pursuant to 28 U.S.C. § 2255 on November 22, 2019, and

ordered the Government to respond. In its response, the

Government has conceded that Villalobos’ motion should be

granted.

                            II. ANALYSIS

     A person convicted of a federal crime may move to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255. Relief

under § 2555 is an extraordinary remedy because a § 2255

petitioner has already had “an opportunity for full process.”

Almonacid v. United States, 476 F.3d 518, 521 (7th Cir. 2007).

Post-conviction relief under § 2255 is “appropriate for an error of

law that is jurisdictional, constitutional, or constitutes a

fundamental defect which inherently results in a complete

miscarriage of justice.” Harris v. United States, 366 F.3d 593, 594

(7th Cir. 2004) (internal quotation marks omitted).

     Here, Villalobos argues his conviction for carrying a firearm in

furtherance of a crime of violence pursuant to 18 U.S.C. § 924(c)

violates the Constitution because § 924(c)’s residual clause is

unconstitutionally vague. In its response, the Government has

chosen to waive procedural default and agrees that Villalobos is

                              Page 5 of 9
entitled to relief on the merits.

     A “crime of violence” under § 924(c) is defined as a felony

offense that:

     (A) has as an element the use, attempted use, or
         threatened use of physical force against the person or
         property of another, or

     (B) [ ] by its nature, involves a substantial risk that
         physical force against the person or property of
         another may be used in the course of committing the
         offense.

18 U.S.C. § 924(c)(3). Section 924(c)(3)(A) is referred to as the “force

clause,” and § 924(c)(3)(B) is referred to as the “residual clause.”

See United States v. Jenkins, 849 F.3d 390, 394 (7th Cir.), reh’g

denied (Apr. 20, 2017), cert. denied, 137 S. Ct. 2280 (2017), and

cert. granted, judgment vacated on other grounds, 138 S. Ct. 1980

(2018).

     However, on June 24, 2019, the Supreme Court, in United

States v. Davis, 139 S.Ct. 2319 (2019), held that § 924(c)’s residual

clause is unconstitutionally vague. 139 S.Ct. at 2336. As the

Government concedes, Davis applies retroactively on post-

conviction review. Generally, “new constitutional rules of criminal

procedure will not be applicable to those cases which have become


                               Page 6 of 9
final before the new rules are announced.” Teague v. Lane, 489

U.S. 288, 310 (1989). However, new substantive rules generally

apply retroactively, as well as new “‘watershed rules of criminal

procedure,’” which are procedural rules “implicating the

fundamental fairness and accuracy of the criminal

proceeding.” See Welch v. United States, 136 S. Ct. 1257, 1264

(2016) (internal citations omitted).

     Davis is undoubtedly a new rule as applied to Villalobos’

case. See Teague, 489 U.S. at 301 (“[A] case announces a new rule

if the result was not dictated by precedent existing at the time the

defendant's conviction became final.”) (emphasis in original).

Moreover, Davis is a substantive decision because it has “changed

the substantive reach of [§ 924(c),] altering ‘the range of conduct or

the class of persons that the [statute] punishes.’” Welch, 136 S. Ct.

at 1265 (citing Schriro v. Summerlin, 542 U.S. 348, 351, 124 S.Ct.

2519 (2004)). Accordingly, the Court finds that Villalobos can

attack the validity of his sentence in a § 2255 motion that relies on

Davis.

     After Davis, a conviction under § 924(c) is only valid if the

underlying offense qualifies as a crime of violence under the “force”

                              Page 7 of 9
clause. However, in 2017, the Seventh Circuit held that federal

kidnapping under 18 U.S.C. § 1201, Villalobos’ underlying offense,

did not qualify as a crime of violence under § 924(c)’s force clause.1

Jenkins, 849 F.3d at 394.

      In light of Davis and Jenkins, Villalobos’ conviction and

sentence for using and carrying a firearm during a crime of violence

in violation of 18 U.S.C. § 924(c) are unconstitutional because

federal kidnapping in violation of 18 U.S.C. § 1201 is not a crime of

violence under § 924(c). As the Government agrees, Villalobos is

entitled to relief under § 2255 and his conviction and sentence for

using and carrying a firearm during a crime of violence in violation

of 18 U.S.C. § 924(c) must be vacated.

                            III. CONCLUSION

      For the reasons stated above, Petitioner Francisco Antonio

Villalobos’ Motion to Vacate, Set Aside, or Correct Sentence Under

28 U.S.C. § 2255 (Doc. 1) is GRANTED. Petitioner’s conviction and



1 While this decision was vacated by the Supreme Court and remanded for
further consideration in light of Sessions v. Dimaya, the Seventh Circuit has
again entered judgment vacating Jenkins’ conviction in light of Davis, and its
holding that kidnapping under 18 U.S.C. § 1201(a) does not qualify as a crime
of violence under § 924(c)’s force clause remains valid. See United States v.
Jackson, 932 F.3d 556, 557 (7th Cir. 2019).
                                 Page 8 of 9
sentence for carrying a firearm during a crime of violence in

violation of 18 U.S.C § 924(c), Count Two of the Indictment in

Criminal Case No. 06-20067, shall be VACATED.

     As vacating Petitioner’s conviction on Count Two may impact

the sentencing guidelines calculation and the appropriate sentence

for Counts One, the Court finds that a complete resentencing is

appropriate. See United States v. Mobley, 833 F.3d 797, 801 (7th

Cir. 2016) (noting that district courts can “reconfigure the

sentencing plan so as to satisfy the sentencing factors in 18 U.S.C.

§ 3553(a)” after a portion of a sentencing package is vacated)

(internal quotation marks omitted). Accordingly, a resentencing

hearing in Criminal Case No. 06-20067 is hereby set for March 13,

2020, at 2:30 pm in Courtroom I in Springfield, Illinois, before

United States District Judge Sue E. Myerscough. Petitioner shall

remain in the custody of the Bureau of Prisons while awaiting his

resentencing hearing. This Case is CLOSED.


ENTER: January 2, 2020

                           /s/ Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE


                             Page 9 of 9
